DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 8, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 9 and 10 are canceled.
	Claim 16 is new.
Claim Rejections - 35 USC § 112
The rejection of claims 8 and 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on July 30, 2020 is withdrawn in view of the Amendment received on January 8, 2021.
	
Claim Rejections - 35 USC § 103
The rejection of claims 8 and 10-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirai et al. (WO 2011/068088 A1, published June 9, 2011, using US 2012/0245053 A1 as translation) in view of Xie et al. (US 2014/0155274, 
Specifically, none of the artisans disclose a cell recognition tag sequence which has a known sequence and which differs on the difference in position in the pores whose planar location on the support is known.  While sample specific tags on primers are known for the purpose of identifying the origin (i.e., cells/sample) from which the amplified nucleic acids are generated, none of the artisans teach that these tags teach them in relation to their location on a 2-dimensional surface area of the support1.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Preliminarily, Applicants’ right to rejoinder has been lost as the withdrawn process claims have not been amended throughout prosecution to be commensurate in scope with the presently allowed product claims.

The application has been amended as follows: 
In the Claims:
This application is in condition for allowance except for the presence of claims 1-7 directed to invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 25, 2021
/YJK/
	

  			
	
	
	
	



    
        
            
        
            
        
            
        
            
    

    
        1 See also Applicants’ arguments found on page 12, bottom paragraph to page 13, 1st paragraph in the Response received on January 8, 2021.